Fourth Court of Appeals
                                        San Antonio, Texas
                                                March 25, 2105

                                            No. 04-15-00098-CV

                                  EX PARTE Armando HERNANDEZ

                                   Original Habeas Corpus Proceeding 1

                                                    ORDER

        On February 26, 2015, relator filed a petition for writ of habeas corpus. The court has
considered relator’s petition and the record materials submitted to this court and is of the opinion
that relator is entitled to relief. Accordingly, the petition for writ of habeas corpus is GRANTED.
See TEX. R. APP. P. 52.8(c).

      It is ORDERED that Hernandez be released from custody under the trial court’s Order for
Contempt and for Commitment to County Jail entered in Cause No. 2014-CI-17077, styled
Armando Hernandez and Nancy Hernandez v. Mario Saldivar, Fernando Saldivar, Jorge
Calderon and Jorge Saldivar, filed in the 150th Judicial District Court, Bexar County, Texas. It is
FURTHER ORDERED that Hernandez be released from the $1000 bond posted in this court.

        It is so ORDERED on March 25, 2015.


                                                                      _____________________________
                                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th20 day of March, 2015.

                                                                      _____________________________
                                                                      Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2014-CI-17077, styled Armando Hernandez and Nancy Hernandez v. Mario
Saldivar, Fernando Saldivar, Jorge Calderon and Jorge Saldivar, pending in the 150th Judicial District Court, Bexar
County, Texas, the Honorable Barbara Hanson Nellermoe presiding.